LIFE+ - Financing of the Natura 2000 network
The next item is
the recommendation for second reading (06284/1/2006 C6-0226/2006 on the Council common position for adopting a regulation of the European Parliament and of the Council concerning the Financial Instrument for the Environment (LIFE+)) (Rapporteur: Mrs Isler Béguin)
the debate on the oral question to the Commission on financing of the NATURA 2000 framework by Mr Florenz, on behalf of the Committee on the Environment, Public Health and Food Safety B6-0441/2006).
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, I must begin by thanking the members of the Committee on the Environment, Public Health and Food Safety and, in particular, my fellow shadow rapporteurs for the work that we have done together, because I believe that it can be said - even though, as is customary at this hour, the Chamber is not very full - that we have genuinely carried out a joint piece of work and that this report, which bears my name, could just as well bear the name of my fellow Members, Mrs Gutiérrez-Cortines, Mrs Ries or even Mrs Lienemann, who apologises for not being able to take part in this evening's debate.
We have also produced a joint piece of work with the Commission. Unfortunately, it is regrettable that the Council is not present, because, ultimately, our results will depend greatly on it. I am entirely convinced that the cooperation that we have been able to put in place during this first reading and that follows on from the common position will enable us to reach a consensus with the Council and with yourself, and I am counting on you, Commissioner, to pass the results of this debate on to the Council.
Indeed, ladies and gentlemen, LIFE+ is no longer the programme that we once knew, but will indeed constitute the Union's 'environment' budget heading. Thus, it is LIFE+ that will govern Europe's innovative policies, that will rise to the challenges, such as the fight against climate change and the efforts to rid the air and soil of pollution, that will prevent biodiversity damage and that will provide the Environment DG and the NGOs, our bio-indicators par excellence, with the means to endow the Member States' environmental policies with European added value.
In fact, as you will know, ladies and gentlemen, we are talking here about an 'impossible budget heading', given the derisory sum that the Council and the Commission have granted it. We made an attempt, at first reading, to increase this LIFE heading, which, I must point out, does not even represent 1% of the overall budget, with the aim of bringing it into line with the policies much-publicised by the Union itself. The debate focused back then on support for the Natura 2000 network, our flagship environmental policy. By adding EUR 21 billion, which even the Commission felt was necessary if Natura 2000 was to be managed properly, the European Parliament sent out a strong signal to the Commission and to the Council. We were right to do so.
Today, with the reduction in the Structural Funds budgets, a form of unbridled competition has begun in the regions, and all of our colleagues are having a change of heart. As Natura 2000 does not specifically feature in the financial regulations, well, it will undoubtedly be environmental volunteers who produce the results. We should not get our hopes up too much, however, regarding the share that will be reserved for the protection of nature and biodiversity, despite the fact that, at the European Parliament's first reading, we were virtually unanimous in our support of an ambitious European policy.
The common position proposed to us has spectacularly ignored our warning. Worse still, it is deviating from it in an alarming way, going so far as to grant 80% of the delegated management responsibility to the Member States, even though you did not mention this percentage in your initial proposal. What minister would refuse such a gift? Admittedly, we also realise that, with too few staff members, the Commission is afraid of managing multiple projects. This is made all the more difficult by the fact that, with a reduction in the number of European officials having been announced, there remains little hope of the Environment DG strengthening its staff.
Let us make it very clear to you: this approach is not the right one because the European level remains the most relevant and most secure one for dealing with environmental issues. We even feel that this handover of power from the Commission to the Member States is dangerous. In our view, this initial strategy to renationalise the environmental policies is the sign of a slow disintegration of the European idea. Each Member State demanding its initial bet would thus be free to dip into the Lisbon Strategy, and thus to become an unrivalled competitor - and we know full well that competition generally goes hand in hand with environmental damage - or to claim that sustainable development, which requires a global approach, is the opposite of such competition. We also know the extent to which the label 'environment' serves to justify problems that destroy the environment.
Commissioner, ladies and gentlemen, this is the trap that we refuse to fall into because to do so would be to negate all of the successes that Europe has had in relation to the environment. If there is one policy that can be seen, identified, recognised and appreciated by Europeans, it is indeed the one that we have succeeded in implementing on environmental protection.
We all know that LIFE must enable us to deal with emergencies and to implement policies aimed at restoring our environment. The EUR 100 million that were extracted at the time of the financial perspective and that we are demanding, Commissioner, be allocated entirely to the environment will not be enough to achieve these aims. Commissioner, unless you are a magician, it will be impossible for you to keep your promises with such derisory sums. Entrusting them to the Member States therefore means running the risk of failure.
Our ambition is for the Union to remain the flagship, the global leader that takes the initiative for establishing laws to protect the planet. That requires the Commission to be able to produce ambitious policies, to assume responsibility and control of the quality of the projects launched at Member State level and to reject any that are unsuitable. European policy must under no circumstances compensate for the Member States' failings in relation to the environment, and, as you will understand, we are refusing to give them a blank cheque.
On the other hand, we are perfectly aware that the delay that this procedure could cause is also liable to cause delays in terms of funding. That is why, together, we have tabled the same amendment, so as to ensure that the work done by your Environment DG continues to be funded, pending an agreement, of course. Above all, we also want it to be possible for this work to continue and even for you to launch new projects and oversee the funding of the work done by NGOs. We should like to make it clear in this House that, legally and financially, that is possible.
To conclude, Mr President, I would say that the ball is now in the court of the Council and of the Commission and that we are convinced that we are going to reach an agreement amongst ourselves precisely so as to ensure that this ambitious environmental policy is taken forward. That is what our fellow citizens expect, and they encourage you in that regard.
author. - (ES) Mr President, there are two parts to my speech. In the first part, I shall put the oral question on Natura 2000 by Mr Florenz, who is not present and who has asked me to speak on his behalf.
The question is as follows: since the Commission estimates that EUR 6.1 billion per year is needed to maintain and conserve the Natura 2000 protected areas, and since the funding is expected to come from the rural development funds, the Structural Funds, LIFE+ and the fisheries funds, how does the Commission intend to coordinate this policy? How does the Commission intend to send clear messages about its coordinated policy to users, to proprietors and to those who are in charge of Natura 2000 land. Where are the funds? What actions must be taken? How accessible is European Union protection and aid?
This is something that is still not clear. Matters need to be drawn up in a very clear way so that there can be full genuine communication between the proprietors and the Commission.
With regard to LIFE+, I agree with everything Mrs Isler Béguin has said. The results of the vote reflect a genuine agreement within the Committee on the Environment, Public Health and Food Safety, though there may be discrepancies and differing positions due to the diverging views of the different States. Why? Because the new LIFE+ now being presented represents a decentralised policy and is very different to the policy in place until now.
We believe that LIFE has traditionally been a leader programme for funding innovation projects and innovative management models, particularly in the field of the environment. It is a prestige programme, which NGOs have looked upon as a guide and a model. For local and regional authorities, it has become a path that must be followed, a permanent reference. We want that reference to remain.
This has, however, been the case because emphasis has been placed on the universal nature of environmental policy, a factor that has been one of the reasons for the success of European policy in this field.
Europe knows that environmental policy cannot just be applied to a single region. It requires a global approach. The European Union has always made this clear, and the 6th Environmental Action Programme has taken that into account at all times.
Policy in the fields of climate change, desertification, water, waste, safeguarding quality of life, well-being and pollution are all of a universal nature, and that is why we want it to be applied beyond Europe and for Europe to become a model for the whole world.
We should remember, however, that LIFE was created in order to bring this about, and that is stated in the text of the financial statement, which I am going to read and which states that LIFE+ credit 'is intended to fund economic contributions for actions intended to apply, update and implement Community legislation and policy in the field of the environment, including the integration of the environment into other policies'. How can we do this if the policy is only national? How can we do this if Europe loses its leadership, if it leaves these actions in the hands of the Member States?
We therefore advocate in the clearest and strongest terms a more centralised model in which Europe once again provides guidance and initiative. We understand that the Commission has a lack of resources. We are going to support it in the future, where possible, because this policy of reducing the number of officials cannot carry on.
Unless Europe has a management structure and management capacities, as well as qualified personnel, it will not be able to carry out this task. With a view to its being able to do so, we undoubtedly believe that part of the management should be returned to the European Commission and that international European projects should be created, so that Europe can improve its capacities in the future, by means of 'capacity building', in order to ensure that projects are better monitored, to find ways to coordinate policies and to continue taking action that cuts across policy areas.
That is our proposal, and we shall cooperate fully in the conciliation process so that we can reach a quick agreement, so that funding can be guaranteed and, of course, so that the Commission can do its job. That is precisely why we are here: in order to cooperate with the Commission and tell the Member States that the policy of sustainability is a process and that Europe is more than just a market.
Μember of the Commission. (EL) Mr President, I should like to start by thanking the rapporteur, Mrs Isler Béguin, for her exceptional work and for her report on this proposal. I should also like to thank Mrs Gutiérrez for her very positive approach and to assure both ladies and all the Members of Parliament that the Commission will work to facilitate this approach and to achieve fast agreement with the Council.
I must stress that, since September 2004 - when the College of Commissioners adopted the Commission proposal - about one year after first reading, we have made a great deal of progress with LIFE+ and the position of the European Commission has changed significantly on several counts in comparison with its initial proposal.
I believe that the Council's common position, with which the Commission agrees to a large extent, satisfies many of Parliament's basic demands. The draft regulation now includes a section relating to nature and biodiversity. LIFE+ will be able to fund measures and activities for exchanges of opinions and best practices or demonstration projects, including those relating to the management and designation of Natura 2000 sites and guidelines for habitats and birds.
The percentage of LIFE+ relating to the management of nature is large. At least 40% of the resources will be made available for expenditure in this sector. I should like to stress that this percentage is a minimum limit and that the Member States may spend a greater percentage if they so wish.
As far as the question of funding for Natura 2000 is concerned, the Commission has secured funding opportunities through the Structural Funds, the Fisheries Fund and the Agricultural Fund for Rural Development. The Commission may, of course, encourage spending on Natura 2000; however, in accordance with the principle of subsidiarity, the Member States have the jurisdiction and discretion to decide on the extent to which they wish to make use of these funding opportunities.
The Commission, for its part, will do what it can to ensure the Member States make use of the funding opportunities whenever possible. The opinion of the Directorate General of the Environment is always sought before strategic reference frameworks and operational programmes for the Structural Funds and rural development programmes submitted by the Member States are approved.
I repeat that one of our top priorities is to safeguard suitable funding for Natura 2000 and that is why I particularly value Parliament's support on this issue.
However, the most important subject of debate this evening is the method of implementation of the programme. According to the common position, 80% of funding for LIFE+ is to be made available to the Member States. I consider that Parliament's preference for maintaining central management of the programme to be an indication of its confidence in the Commission. However, this choice, as I emphasised earlier, requires more human resources.
That is why the method proposed in the common position is preferable. First, it is in keeping with the principle of subsidiarity, granting the greatest possible flexibility in order to cover the various requirements of the Member States. Secondly, it ensures that all the countries receive a minimum percentage of the funding. Within the framework of the current LIFE III system, they often do not receive any money. Thirdly, it is transparent and controlled and safeguards the maintenance of added value for the European Union.
As you know, delegated management is at the epicentre of the Commission proposal. The Member States are relying on it and are already preparing their draft programmes. That is why the Commission cannot accept the various amendments deleting all references to delegated management.
Unfortunately, the outcome of the informal meetings between Parliament, the Council and the Commission following the vote in the Committee on the Environment, Public Health and Food Safety on 14 September did not enable us to make significant steps towards achieving agreement as regards delegated management. Nonetheless, despite the differences, we are all in favour of the LIFE+ programme and of its being applied as soon as possible, so that funds can be disbursed and there is no delay in the execution of the programmes.
The Member States have over two billion euros for the LIFE+ programme. A way needs to be found so that this money is disbursed as quickly as possible, even if this means compromise on all sides. We must therefore continue to work together to find practical solutions, especially as regards the method of implementing LIFE+. Within this framework, we shall make every possible effort to bring about a compromise between the Council and Parliament and we shall intermediate in order to facilitate an agreement.
on behalf of the PPE-DE Group. - (HU) Within the framework of the LIFE III programme, running since 2000, we have spent more than EUR 950 million on various environmental protection programmes for the successful completion of countless local, regional and cross-border projects. Even more importantly, it is precisely these projects which have brought the Union into close proximity to ordinary people, and which contribute most directly to improving the living conditions of EU citizens. These are important considerations at a time when the popularity of the European Union is at an all-time low.
The status of LIFE+, and within it of the Natura 2000 programme, gives cause for concern and raises at least two significant questions. The first is the fact that it is already clear that no timely decision will be taken regarding the new programme, and, as a result, we will not be able to launch the environmental protection programmes next January, as planned. In my view, this is a serious problem. Therefore, I propose that we follow the solution adopted in 2004, when a regulation of the European Parliament and the Council extended the LIFE III programme, which was then expiring, for two more years with an additional budget of EUR 317 million.
I propose that we now take a decision that will keep the LIFE programme, which is due to expire in 2006, in force until the new regulation has been accepted. The second problematic area is the Council's proposal to delegate 80% of the funds to be managed by the Member States. In my view, this is contrary to the logic and the practice followed hitherto, according to which environmental protection, by virtue of its cross-border nature, calls for a supranational approach.
For this reason, I personally can only support proposals that leave a greater proportion of the power to decide on the funds available within the competence of the Commission and of Parliament than does the present proposal.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, firstly, please accept Mrs Lienemann's sincere apologies for being unable to attend this evening, as you are all aware of her commitment to this matter. It is, however, with the same pleasure and the same convictions that I take her place.
I would like to remind you of all the support that our group offers to Mrs Isler Béguin's report and to pay tribute to the agreement reached by our political groups on an ambitious strategy to consolidate the only direct financial instrument intended for European environment policies. It should also be emphasised that it is our Parliament that obtained additional budgetary credits for LIFE, although well below our initial aims. Today, it is once again MEPs who are calling for strengthened resources to support the implementation of the Natura Directive. An effort has been made, undoubtedly insufficient, but obtained in a tight budgetary situation within which we must work.
Our disagreements, as matters stand with this issue, concern the method chosen for financing activities. LIFE is an exemplary European instrument. It has proved itself, and we cannot accept that this policy should be renationalised, as planned, with the management of 80% of its budget delegated to the Member States. The European Union must not content itself with handing out money, it must hold the reins of this environmental policy. At a time when the European idea needs to be safeguarded, and given that this is a policy largely supported by EU citizens, it is unacceptable to undermine the European dynamic in this way. Our credibility in the eyes of Europeans is at stake following the statements in the future sustainable development strategy.
Moreover, LIFE must retain its exemplary status, which is founded on the choice of innovative and reproducible projects. It is clear that we must guarantee Member States the level of funding that they expect, while requiring that the selection of projects is informed by a double rationale: one involving the European dimension and meaningful environmental practice.
Our group supports Mrs Haug's amendment calling on the Commission to guarantee continued funding for programmes now under way. Indeed, we cannot accept that NGOs and other parties involved in LIFE should be penalised.
Mr President, twelve months ago, together with our rapporteur Mrs Isler Béguin, we deplored this veritable gift made by the Commission. I am referring to a subject on which a great deal has been said already: the delegation of environmental policies to the Member States, which are to manage up to 80% of the LIFE+ budget. In this regard, I share our rapporteur's regret that, during our informal discussions with the Finnish Presidency, the latter did not take a firm step in the direction of meeting public concern for a better environment and quality of life.
It is clear that a solution must be found to this institutional disagreement and, in the meantime, the principle of providing continued funding for Community environment policy must, of course, stand. This is the aim of our Amendment 32. Like my fellow Members, I therefore question this 'blank cheque' offered to the Member States on a plate. Why renationalise what Europe as such does so well, even with so very few resources, as has already been said: namely, protecting biodiversity and rare species?
I would point out some of the successes achieved in the areas of nature, the environment and third countries since LIFE was first set up, in 1992. In my own country, Belgium, no fewer than 120 biodiversity protection projects have been cofinanced by the European Union. It is thanks to LIFE and the proper overall functioning of Natura 2000 that 20% of Belgium territory is now classified as a special nature protection area.
Furthermore, last Thursday, the Commission unveiled 75 environmental projects that will benefit from the Union's support - support totalling EUR 136 million thanks to the LIFE programme. To return to Belgium, I am delighted that the restoration of the Hautes Fagnes plateau covering more than 4 500 hectares in the beautiful Ardennes region is one of the projects accepted.
Should we see this as a good omen? I hope so because, in championing Europe in terms of its environment, we are also providing for the health and well-being of future generations. I am sure, moreover, that, as I have emphasised, Europe has everything to gain by committing itself wholeheartedly, as Europe, to this fight to preserve the natural world and biodiversity.
To conclude, Mr President, this is a fight that, as has been said and as it is important to emphasise, has transcended political divides throughout the debate. The fact that we have all rallied strongly around our rapporteur - whom I would like to thank and congratulate once again - is the best proof of this today.
on behalf of the Verts/ALE Group. - (DA) Mr President, I would like to thank Mr Florenz for his question. Last year, I was the rapporteur for Parliament's report on the financing of Natura 2000. In that report, we expressed concern about the willingness of the Member States and of the Commission to take this issue seriously. There will be plenty of voices speaking out for the natural world when it is time for headline speeches. Just think how solemn the Heads of State or Government were in Gothenburg in 2001 in their assurances that Natura 2000 would be implemented. Yet, for all that, everything was forgotten when it came to the budget being adopted, when the separate budget heading for Natura 2000 was rejected point blank. Now it will be interesting to see whether those promises are recalled when the agricultural lobbyists again try to ensure that all the subsidies, including the rural development funds, go to large-scale agriculture and to industry. The Commission will have to be stricter in this area. The slackness and lack of supervision that have been the case up to now are on the point of having disastrous consequences, first and foremost for the natural world, but also for the reputation of the EU, as many of my fellow MEPs have mentioned today. For many people, the protection of nature and the environment is one of the pivotal benefits of the EU. We politicians, when we have had to defend and expound upon the necessity of European cooperation, have continually made reference to what the EU can do in this area. At present, however, many experience an indifference on the part of the EU in respect of those values that cannot quickly be converted into money.
Rapid action needs to be taken if our good name is to be rescued. The Commission should make it a condition for the payment of, in particular, rural development funds that the Member States put forward plans and also appropriate sufficient resources to Natura 2000. It should remember also to remind agriculturalists that the rural development funds do not constitute agriculturalists' own private money. Natura 2000 must receive its share, and without agriculture receiving compensation for this. Agriculture should bear its share of responsibility for the health and diversity of nature. This would be good news for everyone in rural areas. There are splendid opportunities for money-making in the development of Natura 2000. We know, for example, that approximately a quarter of a million people are engaged in the protection of nature, while the potential in the tourism sector is greater still.
Mr President, I should like to thank the rapporteur for her exceptional report and her strong position as regards the demands of the Committee on the Environment, Public Health and Food Safety in connection with LIFE+.
A key point is to secure adequate resources for the Natura 2000 programme. That is why I heartily support the call for another EUR 50 billion to be added to the LIFE+ budget. If we leave the 50 million in the margin, with just one political commitment, as called for by the Council, we shall have no clear guarantee.
I also support the call by the Committee on the Environment for 55% of LIFE+ to be allocated to nature and biodiversity, which are issues of critical importance in the effort to achieve the corresponding objective of the European Union. In all events, the additional EUR 100 million agreed within the framework of the financial perspective should be committed to above the 40% proposed by the Council. If the percentage remains 40%, this essentially will mean a proportional reduction in the corresponding funding for biodiversity in comparison with the previous financial perspective and that is unacceptable.
Finally, I agree with the rapporteur, who has reacted to the Commission's proposal to grant 80% of resources to the Member States, thereby giving them a blank cheque. The resources for LIFE+ are not there for the Member States to plug financial gaps, but to promote joint European programmes.
Commissioner, you know full well that, in the country we both come from, money often goes to cover wages rather than to protect the Natura 2000 network. We want a strong European policy; all of us in the European Parliament want more Europe for environmental protection. If the Commission wants the same, then why does it not stand up for it against the Council?
on behalf of the IND/DEM Group. - Mr President, I would tend to support the 80% management of LIFE by Member States. This would ensure a much better and fairer spread of funds across the EU and across the many different types of environment within the EU. It would bring more local knowledge to the project selection process and make public awareness easier to achieve.
I have only one hesitation as an Irish MEP: I believe that the second half of the second pillar of LIFE - implementation of existing environmental policy - is critical. This is a priority, because there is no point in funding new policies and projects when we have not learned to implement the standards we have already imposed on ourselves. Frankly, this is a problem in my home country, when it comes to industry. My Member State's Environmental Protection Agency seems to be very reluctant to force the same compliance on industry as it does on the public.
In my willingness to support management of LIFE+ at Member-State level, I would still like to see a reasonable level of scrutiny to ensure that the projects selected prioritise efforts to improve compliance by industry with EU environmental law.
(PL) Mr President, a number of amendments were proposed during the first reading of the LIFE+ Regulation. It was unanimously agreed that this financial instrument fails to meet expectations in the area of environmental protection. The main difficulty concerned the restriction of financial resources for implementation of all the policies in this area. The financial understandings with the Council and the Commission were not transferred to the environmental protection budget for the next seven years.
In my view, the difference of approach between Mrs Sinnott and most of the other Members is rather abstract in nature. My conscience would be much easier if I voted in favour of this report in the certainty that the resources allocated to the various countries will be devoted to environmental projects. The problem is that the funds are being spent on staff and not on environmental projects. I believe this is the reason why we really are compelled to intervene in some way.
To conclude, I should like to say as an aside that at a time of crisis concerning our vision of the Europe of the future, and of scepticism about European institutions, the environment could serve as a true common point of reference for many citizens of European Union Member States.
(FR) Commissioner, during the first reading, our message concerned the limited funds allocated to LIFE+. Today, the European Parliament is interested in sending a clear message to the Council and the Commission. Under no circumstances can we accept that 80% of the credits for LIFE+ should be delegated to the Member States for management by national agencies. Why is this unacceptable? It is because environmental policy is one of the European policies most highly regarded by Europeans and seen by them as being one of the most transparent. One wonders for what possible reason the Commission should want to abandon this opportunity to show people the direct impact of a Community policy on their everyday lives. There is no sense in this, particularly at a time when we are being criticised for a lack of communication with citizens.
LIFE+ is an indispensable financial instrument for all our environmental policies. Yet there is such inconsistency. In session after session we are voting for strong environmental commitments in the framework of sustainable development, while LIFE+ is being whittled away. In this too, moreover, we are not in agreement with the Council. Handing over responsibility for 80% of the funding to the Member States means taking the risk of causing all our commitments to fail and seeing this funding diverted from its initial objective.
Yes, Commissioner, we are all in favour of LIFE+, but not in the guise that you are proposing. We must retain a centralised model managed by the Commission, with projects selected on the basis of their merits and the added value they will bring. As you are well aware, we shall otherwise face the watering down of our environmental policy. Renationalisation is not the right solution. We must use these resources not to pay civil servants but to launch and fund projects.
(EL) Mr President, Commissioner, the nationalisation of LIFE from the outset contradicts the application of this environmental tool to date
The proposal to delegate the management of 80% of the admittedly inadequate budget for LIFE+ to the Member States would mean that all the European added value would be lost and, most importantly, that the Member States would be given carte blanche to - possibly - follow national objectives. We are therefore calling for efficient and transparent management under the control of the European Commission of important programmes with added European value.
Finally, if no agreement is reached, I consider it especially important that we support the common proposal, on the basis of which it will be possible to fund activities which will have to be brought under the programme in question from 2007 onwards.
I should like to congratulate Mrs Béguin on her exceptionally positive report.
Mr President, I agree with the rapporteur, Mrs Isler Béguin, that during the first reading Parliament significantly improved the Commission's proposal on LIFE+, particularly with respect to the amount to be included for the funding of Natura 2000. I therefore welcome Amendment 18, which restates the sum of EUR 100 million agreed during negotiations on the financial perspective.
There are, however, some reasons why I am not enthusiastic about Amendment 10, which, for the new Member States, deletes the very important second paragraph of Article 6 of the Council's common position. I am afraid that centralised allocation of funding entirely through the projects favours old Member States that are more familiar with the procedures. It is common knowledge that institutions of the new Member States are not yet sufficiently prepared to compete with their projects on an equal footing. The Commission's proposal that 80% of funding should be allocated to the Member States rectifies this objective initial disadvantage, and detailed eligibility criteria should ensure European added value of funding. Seen from this angle, I do not consider it renationalisation. With regard to the implementation, I would not object to the Council's solution to the problem.
(DE) Mr President, Commissioner, you have now often enough heard it said that all of us are opposed to this European programme being handed back to the Member States. It should remain European.
Here in this House, we talk about environmental programmes and how to fund them, but we should consider well the way in which we do this. It is not acceptable that the habitat programme or the Birds Directive should be used in the Member States to do things that actually go against this House's normal understanding of things. Environmental policy should indeed be treated as having the value it does, but frogs are not meant to enjoy more protection than do human beings, and one function of the Commission and of its offices is to maintain the proper sense of proportion in this respect.
What matters is that we, here in this House, should join with you in the Commission in putting into effect programmes that add European value. This must not be about a mere transfer of funds, that is to say giving Member States back their money and leaving it to them what becomes of it. Nor is it acceptable that these funds should be used to finance NGOs with whose background and connections we are not familiar. We must, then, take care that European taxpayers' money is used properly.
(DE) Mr President, the second reading of the financial instrument for the environment shows us once more that the Financial Perspective for the period from 2007 to 2013 does not adequately enable the EU to perform its functions as regards the environment, and, indeed, much else besides.
The fact that we are in such a problematic financial position makes it important that we should, tomorrow, give our rapporteur support in the shape of a massive majority. The Commission may well be indicating its willingness to compromise, but we know that the negotiations will be extremely tough, for the amendments that the Commission has this evening declared itself unable to accept are at the very heart of this House's position.
As has already been said, handing this programme back to the Member States would imperil European environmental policy and the value that Europe adds to it, and it is for that reason that I support all the rapporteur's amendments to delete, for they take us several steps in the right direction.
(IT) Mr President, Commissioner, ladies and gentlemen, the determined work by the rapporteur has already produced substantial results at first reading. Nevertheless, the resources allocated for LIFE+ for the 2007-2013 period are not sufficient to meet the environmental challenges of the coming years and we therefore risk jeopardising the positive work that has been achieved thus far. For this reason, it is particularly important to support the rapporteur's Amendment 3, in order to be able to guarantee more adequate funding, at least after the 2008-2009 review of the Financial Framework, with a view to adapting LIFE to the necessary changes and ensuring a high level of Community cofinancing.
Furthermore, I would like to underline the significance of the destination of European environment funds, in that they should not be used to make up the financial deficits of the Member States - it has in fact been pointed out many times that they are often used to pay civil servants - but to implement European projects that put the Gothenburg Sustainable Development Strategy into practice.
Finally, I am glad of the fact that the new LIFE+ programme pays greater attention to the issue of energy efficiency, lending financial support to new technologies, and I agree with the rapporteur on the need to involve civil society to a greater extent in the development phase of both multiannual programmes and annual national programmes.
Member of the Commission. Mr President, I should like to thank the Members for their very positive contributions and for the acknowledgement that the initial proposal - adopted by the Commission in September 2004, with the help of Parliament - has been improved considerably. What we have to strive for is a balanced solution. In this respect, I will try to facilitate an agreement between the Council and Parliament.
With regard to the amendments, I am aware of 31 amendments tabled by the Committee on the Environment, Public Health and Food Safety and a further amendment introduced since last week. The late amendment, similar to what happened in the budget debate, encourages me to believe that Parliament wishes to help find a solution to the funding gap that the late adoption of LIFE+ will create. While the budget question will ultimately be solved by the budgetary authority, the Commission will do all it can to facilitate an agreement that, with your support, will provide funds to DG Environment throughout 2007.
Turning now to the 31 amendments on LIFE+, I will divide them into four distinct blocks. Firstly, on the delivery method, the Commission cannot accept the group of amendments opposing delegated programme management.
Secondly, on allocation of funds, the budget, ring-fencing etc., Parliament has tabled an amendment aiming at adding the whole EUR 100 million extra to the LIFE+ instrument. If Parliament and the Council were in agreement to allocate that amount to the LIFE+ programme, I would welcome the opportunity to see the programme expanded. Parliament also calls for at least 55% of LIFE+ funds to be allocated to the nature and biodiversity component. The Commission cannot accept this amendment, since it would reduce the flexibility needed by several Member States to tackle other pressing environmental concerns. The 40% in the common position is a minimum and nothing prevents Member States spending double that figure on nature and biodiversity if they so wish and can justify it.
Thirdly, with regard to comitology issues, the amendments seeking greater involvement by Parliament during the various phases of programming and introducing the regulatory procedure with scrutiny would be acceptable in principle.
Lastly, with regard to a series of amendments seeking clarification, greater transparency, etc., on questions such as the application of the Aarhus Convention, cross-border projects, specific reference to the impact of climate change on biodiversity, the role of the Commission in supporting integration, etc., my view is that these amendments could be acceptable to the Commission in principle, subject to some drafting changes.
I should like to repeat what I said earlier, namely that we should continue working together to find practical solutions, especially on the implementation method for LIFE+. In addition, together we need to solve the 2007 funding gap. I am heartened by Parliament's good wishes in that respect.
We need a funding instrument for the environment in order to spend our EUR 2 billion budget. I am therefore willing to help find a practical compromise between the Council and Parliament on these issues and I am willing to help facilitate such an agreement.
The debate is closed.
The vote will take place on Tuesday at 12 noon.